                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                    NO. 5:18-CR-322-BO-1



   UNITED STATES OF AMERICA

       v.                                                   MOTION TO CONTINUE
                                                              ARRAIGNMENT
   ROSEMARIE ANGELIKA HARRIS



       NOW COMES the defendant, through counsel, without objection from Assistant

United States Attorney Sebastian Kielmanovich, and moves to continue the defendant’s

arraignment, currently scheduled for April 19, 2019, to the Court’s next term.

       In support of this motion, defense counsel respectfully informs the Court that she is

scheduled to be on leave the week of April 15, 2019, with plans to be out of the country with

her family. It is not anticipated that this case will be for guilty plea. This continuance is in

the best interests of both the Government and the Defendant.

       Respectfully requested this 10th of April, 2019.

                                    G. ALAN DuBOIS
                                    Federal Public Defender

                                    /s/ Sherri Royall Alspaugh
                                    SHERRI ROYALL ALSPAUGH
                                    First Assistant Federal Public Defender
                                    Attorney for Defendant
                                    Office of the Federal Public Defender
                                    150 Fayetteville Street, Suite 450
                                    Raleigh, North Carolina 27601
                                    Telephone: 919-856-4236
                                    Fax: 919-856-4477
                                    E-mail: Sherri_Alspaugh@fd.org
                                    N.C. State Bar No. 17581
                                    LR 57.1 Counsel Appointed



                                                                  1

            Case 5:18-cr-00322-BO Document 20 Filed 04/10/19 Page 1 of 2
                           UNITED STATES DISTRICT COURT
                        EASTERN
                              CERTIFICATE
                                DISTRICT OFOF
                                            NORTH
                                              SERVICE
                                                   CAROLINA
                                 WESTERN DIVISION

       I HEREBY CERTIFY that a NO.
                               copy5:18-CR-322-BO-1
                                    of the foregoing was served upon:

SEBASTIAN KIELMANOVICH
Assistant United States Attorney
   UNITED STATES OF AMERICA
Suite 800, Federal Building
310 New Bern Avenue
       v.                                                    MOTION TO CONTINUE
Raleigh, NC 27601-1461
                                                               ARRAIGNMENT
   ROSEMARIE ANGELIKA HARRIS
by electronically filing the foregoing with the Clerk of Court on April 10, 2019, using the
CM/ECF system which will send notification of such filing to the above.

       This
       NOWthe 10th day
            COMES   theof April, 2019.
                        defendant,  through counsel, without objection from Assistant

United States Attorney Sebastian Kielmanovich, and moves to continue the defendant’s
                                            /s/ Sherri Royall Alspaugh
arraignment, currently scheduled for April  SHERRI     ROYALL
                                               19, 2019,         ALSPAUGH
                                                          to the Court’s  next term.
                                            First Assistant Federal Public Defender
       In support of this motion, defenseAttorney      for Defendant
                                             counsel respectfully   informs the Court that she is
                                            Office of the Federal Public Defender
scheduled to be on leave the week of April150 15,Fayetteville  Street,toSuite
                                                  2019, with plans            450
                                                                         be out of the country with
                                            Raleigh, North Carolina 27601
                                            Telephone:
her family. It is not anticipated that this case  will be 919-856-4236
                                                          for guilty plea. This continuance is in
                                            Fax: 919-856-4477
the best interests of both the GovernmentE-mail:
                                              and theSherri_Alspaugh@fd.org
                                                       Defendant.
                                            N.C. State Bar No. 17581
       Respectfully requested this 10th ofLR    57.12019.
                                              April, Counsel
                                            Appointed
                                     G. ALAN DuBOIS
                                     Federal Public Defender

                                     /s/ Sherri Royall Alspaugh
                                     SHERRI ROYALL ALSPAUGH
                                     First Assistant Federal Public Defender
                                     Attorney for Defendant
                                     Office of the Federal Public Defender
                                     150 Fayetteville Street, Suite 450
                                     Raleigh, North Carolina 27601
                                     Telephone: 919-856-4236
                                     Fax: 919-856-4477
                                     E-mail: Sherri_Alspaugh@fd.org
                                     N.C. State Bar No. 17581
                                     LR 57.1 Counsel Appointed



                                                 2                 1

          Case 5:18-cr-00322-BO Document 20 Filed 04/10/19 Page 2 of 2
